  Case 17-26216       Doc 25     Filed 05/12/20 Entered 05/12/20 14:37:04            Desc Main
                                   Document     Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 17 B 26216
Latonya Stevenson,                            )      HON. TIMOTHY A. BARNES
                                              )      CHAPTER 13
         DEBTOR.                              )

                                     NOTICE OF MOTION

To:      Trustee Marilyn O Marshall, 224 South Michigan Ave. Suite 800, Chicago, IL 60604;

TITAN SECURITY SERVICES, INC, 210 W. 79th St, Chicago, IL 60620;

See Attached Service List.

Please take notice that on May 21, 2020, at 1:30 p.m., I shall appear before the Honorable
Timothy A. Barnes in Courtroom 744 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion.

That a party who objects to the motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.

                                     PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
May 12, 2020.



_____/s/ Alexander Nohr____
     Attorney for Debtor
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
                     Case 17-26216          Doc 25       Filed 05/12/20         Entered 05/12/20 14:37:04              Desc Main
Label Matrix for local noticing                        U.S. Document
                                                            Bankruptcy Court Page 2 of 5                    AARON SALES & LEASE OW
0752-1                                                 Eastern Division                                     6071 Broadway
Case 17-26216                                          219 S Dearborn                                       Merrillville, IN 46410-2619
Northern District of Illinois                          7th Floor
Eastern Division                                       Chicago, IL 60604-1702
Tue May 12 14:12:33 CDT 2020
AD ASTRA RECOVERY SERV                                 AFNI, INC                                            (p)CAINE & WEINER COMPANY
7330 W 33RD ST N STE 118                               PO Box 3517                                          12005 FORD ROAD 300
WICHITA, KS 67205-9370                                 Bloomington, IL 61702-3517                           DALLAS TX 75234-7262



CAPITAL SOL                                            City Of Chicago Department of Finance                City of Chicago - Dep’t of Revenue
28 E JACKSON #1324                                     C/O Arnold Scott Harris P.C.                         PO Box 88292
CHICAGO, IL 60604-2218                                 111 W Jackson Blvd Suite 600                         Chicago, IL 60680-1292
                                                       Chicago, IL 60604-3517


DIVERSIFIED CONSULTANT                                 DRLEONARDS                                           IL Department of Human Services
10550 DEERWOOD PARK BLVD                               PO BOX 2845                                          100 S Grand Ave East
JACKSONVILLE, FL 32256-0596                            MONROE, WI 53566-8045                                Springfield, IL 62762-0002



Illinois Department of Human Services                  (p)JEFFERSON CAPITAL SYSTEMS LLC                     RALLY MOTOR CREDIT
IL Attorney General                                    PO BOX 7999                                          1420 S 500 W
100 W. Randolph St., 13th Fl.                          SAINT CLOUD MN 56302-7999                            Salt Lake Cty, UT 84115-5149
Chicago, IL 60601-3222


RALLY MOTOR CREDIT                                     SpeedyRapid Cash                                     (p)SPRINT NEXTEL CORRESPONDENCE
PO BOX 26707                                           PO BOX 780408                                        ATTN BANKRUPTCY DEPT
SLC UT 84126                                           Wichita, KS 67278-0408                               PO BOX 7949
PHONE 84126-0707                                                                                            OVERLAND PARK KS 66207-0949


Chris Pryor                                            Latonya Stevenson                                    Marilyn O Marshall
The Semrad Law Firm, LLC                               5441 S. Union                                        224 South Michigan Ste 800
20 S. Clark Street, 28th Floor                         1                                                    Chicago, IL 60604-2503
Chicago, IL 60603-1811                                 Chicago, IL 60609-5201


Patrick S Layng                                        Rodion Leshinsky
Office of the U.S. Trustee, Region 11                  The Semrad Law Firm, LLC
219 S Dearborn St                                      20 S. Clark Street, 28th Floor
Room 873                                               Chicago, IL 60603-1811
Chicago, IL 60604-2027



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAINE & WEINER                                         JEFFERSON CAPITAL SYST                               (d)Jefferson Capital Systems LLC
21210 Erwin St                                         16 MCLELAND RD                                       Po Box 7999
Woodland Hls, CA 91367                                 SAINT CLOUD, MN 56303                                Saint Cloud Mn 56302-9617
                  Case 17-26216   Doc 25     Filed 05/12/20       Entered 05/12/20 14:37:04   Desc Main
Sprint Corp                                End ofDocument
                                                  Label Matrix   Page 3 of 5
Attention Bankruptcy                       Mailable recipients   22
PO Box 7949                                Bypassed recipients    0
Overland Park, KS 66207-0949               Total                 22
 Case 17-26216        Doc 25    Filed 05/12/20 Entered 05/12/20 14:37:04            Desc Main
                                  Document     Page 4 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )
                                            )       CASE NO. 17 B 26216
Latonya Stevenson,                          )       HON. TIMOTHY A. BARNES
                                            )       CHAPTER 13
         DEBTOR.                            )

                        MOTION TO VACATE PAYROLL ORDER

       NOW COMES the Debtor, Latonya Stevenson, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC, and hereby moves this Honorable Court to vacate the Order for Payroll
Control entered on October 26, 2017. Debtor states the following:

         1.   That this Court has jurisdiction over this proceeding pursuant to 28 U.S.C

              §§1334 & 157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.   On August 31, 2017, the Debtor filed the above captioned voluntary petition

              for relief under Chapter 13 of the United States Bankruptcy Code.

         3.   On October 26, 2017, this Honorable Court entered and Order directing Debtor,

              Latonya Stevenson’s employer Titan Security Services, Inc to deduct $210.00

              each month from Debtor’s paychecks for Chapter 13 Trustee Plan payments.

         4.   That Debtor’s hours have been severely reduced due to the Covid-19 crisis.

         5.   Thus Debtor wishes to amend the order for payroll control to reflect that Titan

              Security Services, Inc, employer to Latonya Stevenson, deduct from the earnings

              of the debtor the sum of $105.00 each month beginning on the next pay day

              following the receipt of this order and to pay the sum so deducted to Marilyn O.

              Marshall, Trustee at least once a month.

         6.   That the foregoing constitutes sufficient grounds for this Court to enter an

              Order vacating the Order for Payroll Control entered on October 26, 2017.
  Case 17-26216        Doc 25     Filed 05/12/20 Entered 05/12/20 14:37:04     Desc Main
                                    Document     Page 5 of 5



       WHEREFORE, Latonya Stevenson, Debtor, respectfully requests this Honorable Court

enter an Order amending the Order for Payroll Control at docket entry number 19, and for such

other and further relief as this Court deems fair and just.



Respectfully submitted,


__/s/ Alexander Nohr__
Attorney for the Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
 (312) 913-0625
